Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 10, 2021

                                          No. 04-21-00039-CR

                                      IN RE Noel PARKS, Relator

                                           Original Proceeding 1

                                                 ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on February 10, 2021.




                                                                   _____________________________
                                                                   Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause Nos. CR-XX-XXXXXXX & CR-XX-XXXXXXX, styled State of Texas v. Noel Parks,
pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.